               Case 2:15-cv-01215-RSL Document 309 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8
      MONEY MAILER, LLC,
                                                                  NO. C15-1215RSL
 9
                             Plaintiff,

10
                      v.                                          ORDER

11
      WADE G. BREWER,

12
                             Defendant.

13

14
              Plaintiff in the above-captioned matter was ordered to show cause, on or before August
15

16   17, 2020, why its transferee should not be substituted as the named plaintiff in the litigation or to

17   voluntarily dismiss the claims asserted. Dkt. # 303. It opted to voluntarily dismiss its claims
18   against defendant Wade G. Brewer, but requests that the dismissal be without prejudice. Dkt.
19
     # 305. Brewer filed a timely objection, arguing that the dismissal should be with prejudice. Dkt.
20
     # 308.
21
              Plaintiff is invited to file a reply to Brewer’s objection, not to exceed five pages in length,
22

23   on or before August 27, 2020.

24            Dated this 24th day of August, 2020.
25                                                A
26                                                Robert S. Lasnik
                                                  United States District Judge
27

28   ORDER - 1
